Case: 13-60811      Document: 00512734967         Page: 1    Date Filed: 08/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60811
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 15, 2014
AMANDEEPAK KAUR,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 064 876


Before JOLLY, BENAVIDES and GRAVES, Circuit Judges.
PER CURIAM: *
       Amandeepak Kaur, a native and citizen of India, petitions this court for
review of the Board of Immigration Appeals’ (BIA) decision dismissing her
appeal of the Immigration Judge’s (IJ) denial of cancellation of removal under
8 U.S.C. § 1229b. She argues that the IJ erred by admitting a document from
a prior immigration proceeding because it was not submitted 15 days prior to
the immigration hearing. She also contends that the BIA legally erred in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60811     Document: 00512734967    Page: 2   Date Filed: 08/15/2014


                                 No. 13-60811

concluding that she failed to establish that her United States citizen children
would suffer exceptional and extremely unusual hardship as a result of her
removal to India. Because the BIA based its decision on Kaur’s failure to meet
the hardship requirement without expressing an opinion on the remainder of
the IJ’s findings, Kaur contends that the BIA’s decision is unclear.
      We are statutorily barred from reviewing the IJ’s and BIA’s purely
discretionary denial of cancellation of removal. 8 U.S.C. § 1252(a)(2)(B)(i);
Sung v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007). This jurisdiction-stripping
provision does not preclude review of constitutional claims or questions of law.
§ 1252(a)(2)(D); Sung, 505 F.3d at 377. However, we look past an alien’s
framing of an issue and will decline to consider “an abuse of discretion
argument cloaked in constitutional garb.” Hadwani v. Gonzales, 445 F.3d 798,
801 (5th Cir. 2006) (internal quotation marks, citation, and alteration omitted).
Because Kaur’s arguments challenging the IJ’s and BIA’s assessment of the
hardship factors are nothing more than a disagreement with the IJ’s and BIA’s
weighing of the factors underlying the discretionary hardship determination,
we lack jurisdiction over that challenge. See Sung, 505 F.3d at 377.
      Kaur’s challenge to the admission of the document at trial implicates her
due process rights, which we have jurisdiction to consider. See id. at 377. We
review a due process challenge de novo. Bouchikhi v. Holder, 676 F.3d 173,
180 (5th Cir. 2012).     As Kaur concedes, evidence used for purposes of
impeachment are not required to be submitted 15 days prior to the
immigration hearing. The IJ admitted the document over Kaur’s objection
because the IJ ruled that the document was being used to impeach Kaur.
Because examination of the transcript supports that ruling and Kaur’s
challenge to the admission of the document is based solely upon the alleged
violation of the 15-day submission period, Kaur has failed to show that the IJ’s



                                       2
    Case: 13-60811    Document: 00512734967     Page: 3   Date Filed: 08/15/2014


                                 No. 13-60811

decision violated due process standards of fundamental fairness.         See id.
Moreover, to the extent that Kaur’s challenge to the clarity of the BIA’s
decision is reviewable as a legal question, her challenge lacks merit.
      Accordingly, Kaur’s petition for review is DISMISSED IN PART for lack
of jurisdiction and DENIED IN PART.




                                       3